DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 29-31, 33-53, 55, and 56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31, 33, 34, 42, 51-53, 55, and 56 are rejected under 35 U.S.C. 103 as being patentable over Nilsson et al. (US 2020/0221427 having provisional application No. 62/417,633) in view of Ly et al. (US 2018/0131487 having provisional application No. 62/417,993).

Regarding claim 29, 
an apparatus configured to be employed in a UE (User Equipment), comprising: a memory interface; and processing circuitry configured to (Fig. 13):
select a set of receive beamforming weights for the beamformed DL control channel (¶ [0014]: In NR, it has been agreed to introduce QCL for spatial properties of the channel on top of those QCL parameters use for LTE; ¶ [0017]: the RX node, typically a UE can use the same RX beamforming weights to receive the second signals and associated RS (such as a control or a data transmission DMRS) as the RX beamforming weights it used when it received a first signal (for example a measurement signal, e.g. CSI-RS) if the second RS is QCL with the first RS with respect to spatial; ¶ [0018]: if the UE use two different spatial QCL parameters can indicate that the UE use two different RX beamforming weights parameters);
process, from the beamformed DL control channel, scheduling information associated with a common control message (¶ [0022]: Information transmitted over the radio link to users can be broadly classified as control information (a.k.a., control messages) or user data ... Control information could include commands to control functions such as the transmitted power from a UE, signaling of resource blocks (RBs) within which information is to be received by the UE or transmitted from the UE and so on. Examples of control information include a physical downlink control channel (PDCCH) which for example carry scheduling information) based at least in part on the set of receive beamforming weights (¶ [0017]: the RX node, typically a UE can use the same RX beamforming weights to receive the second signals and associated RS (such as a control or a data transmission DMRS) as the RX beamforming weights it used when it received a first signal (for example a measurement signal, e.g. CSI-RS) if the second RS is QCL with the first RS with respect to spatial; ¶ [0018]: if the UE use two different spatial QCL parameters can indicate that the UE use two different RX beamforming weights parameters); 
process the common control message from a beamformed DL data channel based at least in part on the scheduling information (¶ [0022]: Information transmitted over the radio link to users can be broadly classified as control information (a.k.a., control messages) or user data ... Control information could include commands to control functions such as the transmitted power from a UE, signaling of resource blocks (RBs) within which information is to be received by the UE or transmitted from the UE and so on. Examples of control information include a physical downlink control channel (PDCCH) which for example carry scheduling information) and on the set of receive beamforming weights (¶ [0017]: the RX node, typically a UE can use the same RX beamforming weights to receive the second signals and associated RS (such as a control or a data transmission DMRS) as the RX beamforming weights it used when it received a first signal (for example a measurement signal, e.g. CSI-RS) if the second RS is QCL with the first RS with respect to spatial; ¶ [0018]: if the UE use two different spatial QCL parameters can indicate that the UE use two different RX beamforming weights parameters).
Nilsson discloses all the subject matter of the claimed invention with the exception of determine configuration information for a beamformed DL (Downlink) control channel via one of a NR MIB (Master Information Block) or a NR synchronization signal comprising NR PSS (Primary Synchronization Signal) and NR SSS (Secondary Synchronization Signal), wherein the beamformed DL control channel is a beamformed NR (New Radio) PDCCH (Physical Downlink Control Channel) with a common search space, and wherein the configuration information for the NR PDCCH comprises one or more of a numerology or a resource allocation. Ly from the same or similar fields of endeavor discloses 
determine configuration information for a beamformed DL (Downlink) control channel via one of a NR MIB (Master Information Block) or a NR synchronization signal comprising NR PSS (Primary Synchronization Signal) and NR SSS (Secondary Synchronization Signal), wherein the beamformed DL control channel is a beamformed NR (New Radio) PDCCH (Physical Downlink Control Channel) with a common search space, and wherein the configuration information for the NR PDCCH comprises one or more of a numerology or a resource allocation (provisional ¶ 11: The present disclosure introduces an efficient frequency scan procedure by decoupling the channel raster and the synchronization ("sync") raster. For example, in an aspect, the channel raster for a NR below 6 GHz ("Sub6") may be similar to LTE channel raster ( e.g., 100 kHz) to provide deployment flexibility; ¶ 22: a number of bits (e.g., "X" number of bits) of a master information block (MIB) may be used to indicate common control sub-band (e.g., common search space physical downlink control channel (PDCCH)) which carries a minimum system information block (MSIB) scheduling, for example, location with respect to the sync raster frequency where sync signals are transmitted, numerology ( e.g., subcarrier spacing, symbol times, FFT sizes, etc.), and bandwidth; ¶ 30: common control sub-band (e.g., common search space PDCCH) carrying MSIB scheduling is symmetric around the DC, and common control sub-band ( e.g., common search space PDCCH) bandwidth and numerology may be signaled in the MIB). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Nilsson by utilizing NR MIB indicating common search space physical downlink control channel with respect to the sync raster frequency where sync signals are transmitted, numerology ( e.g., subcarrier spacing, symbol times, FFT sizes, etc.), and bandwidth of Ly. The motivation would have been to introduce an efficient frequency scan procedure (Ly provisional ¶ 11).

Regarding claim 42, Nilsson discloses 
an apparatus configured to be employed in a gNB (next generation Node B), comprising: a memory interface; and processing circuitry configured to (Fig. 14):
generate scheduling information associated with a common control message; map the scheduling information to an associated set of resources of the beamformed DL control channel in each symbol of two or more symbols of a slot (¶ [0022]: Information transmitted ;
select an associated set of beamforming weights for each symbol of the two or more symbols of the slot (¶ [0014]: In NR, it has been agreed to introduce QCL for spatial properties of the channel on top of those QCL parameters use for LTE; ¶ [0017]: the RX node, typically a UE can use the same RX beamforming weights to receive the second signals and associated RS (such as a control or a data transmission DMRS) as the RX beamforming weights it used when it received a first signal (for example a measurement signal, e.g. CSI-RS) if the second RS is QCL with the first RS with respect to spatial; ¶ [0018]: if the UE use two different spatial QCL parameters can indicate that the UE use two different RX beamforming weights parameters; ¶ [0038]: the control signaling can be scheduled every slot on the active link and scheduled every Nth slot on the monitored link);
generate the common control message (¶ [0032]: In the common search space, the PDCCH containing information to all or a group of terminals is transmitted (paging, system information etc)); and
map the common control message to a beamformed DL data channel based at least in part on the scheduling information(¶ [0022]: Information transmitted over the radio link to users can be broadly classified as control information (a.k.a., control messages) or user data ... Control information could include commands to control functions such as the transmitted power from a 
Nilsson discloses all the subject matter of the claimed invention with the exception of generate configuration information for a beamformed DL (Downlink) control channel, wherein the beamformed DL control channel is a beamformed NR (New Radio) PDCCH (Physical Downlink Control Channel), wherein the configuration information for the NR PDCCH comprises one or more of a numerology or a resource allocation; map the configuration information to one of a NR MIB (Master Information Block) or a NR synchronization signal comprising NR PSS (Primary Synchronization Signal) and NR SSS (Secondary Synchronization Signal). Ly from the same or similar fields of endeavor discloses 
generate configuration information for a beamformed DL (Downlink) control channel, wherein the beamformed DL control channel is a beamformed NR (New Radio) PDCCH (Physical Downlink Control Channel), wherein the configuration information for the NR PDCCH comprises one or more of a numerology or a resource allocation; map the configuration information to one of a NR MIB (Master Information Block) or a NR synchronization signal comprising NR PSS (Primary Synchronization Signal) and NR SSS (Secondary Synchronization Signal) (provisional ¶ 11: The present disclosure introduces an efficient frequency scan procedure by decoupling the channel raster and the synchronization ("sync") raster. For example, in an aspect, the channel raster for a NR below 6 GHz ("Sub6") may be similar to LTE channel raster ( e.g., 100 kHz) to provide deployment flexibility; ¶ 22: a number of bits (e.g., "X" number of bits) of a master information block (MIB) may be used to indicate common control sub-band (e.g., common search space physical downlink control channel (PDCCH)) which carries a minimum system information block (MSIB) scheduling, for example, location with respect to the sync raster frequency where sync signals are transmitted, numerology ( e.g., subcarrier spacing, symbol times, FFT sizes, etc.), and bandwidth; ¶ 30: common control sub-band (e.g., common search space PDCCH) carrying MSIB 

Regarding claim 51, Nilsson discloses 
a method comprising transmitting scheduling information associated with a common control message via the beamformed DL control channel in each symbol of two or more symbols of a slot (¶ [0022]: Information transmitted over the radio link to users can be broadly classified as control information (a.k.a., control messages) or user data ... Control information could include commands to control functions such as the transmitted power from a UE, signaling of resource blocks (RBs) within which information is to be received by the UE or transmitted from the UE and so on. Examples of control information include a physical downlink control channel (PDCCH) which for example carry scheduling information; ¶ [0038]: the control signaling can be scheduled every slot on the active link and scheduled every Nth slot on the monitored link),
transmitting the common control message via a beamformed DL data channel based at least in part on the scheduling information (¶ [0022]: Information transmitted over the radio link to users can be broadly classified as control information (a.k.a., control messages) or user data ... Control information could include commands to control functions such as the transmitted power from a UE, signaling of resource blocks (RBs) within which information is to be received 
Nilsson discloses all the subject matter of the claimed invention with the exception of transmitting configuration information for a beamformed DL (Downlink) control channel via one of a NR MIB (Master Information Block) or a NR synchronization signal comprising NR PSS (Primary Synchronization Signal) and NR SSS (Secondary Synchronization Signal), wherein the DL control channel is a NR (New Radio) PDCCH (Physical Downlink Control Channel); and wherein the configuration information for the NR PDCCH comprises one or more of a numerology or a resource allocation. Ly from the same or similar fields of endeavor discloses transmitting configuration information for a beamformed DL (Downlink) control channel via one of a NR MIB (Master Information Block) or a NR synchronization signal comprising NR PSS (Primary Synchronization Signal) and NR SSS (Secondary Synchronization Signal), wherein the DL control channel is a NR (New Radio) PDCCH (Physical Downlink Control Channel); and wherein the configuration information for the NR PDCCH comprises one or more of a numerology or a resource allocation (provisional ¶ 11: The present disclosure introduces an efficient frequency scan procedure by decoupling the channel raster and the synchronization ("sync") raster. For example, in an aspect, the channel raster for a NR below 6 GHz ("Sub6") may be similar to LTE channel raster ( e.g., 100 kHz) to provide deployment flexibility; ¶ 22: a number of bits (e.g., "X" number of bits) of a master information block (MIB) may be used to indicate common control sub-band (e.g., common search space physical downlink control channel (PDCCH)) which carries a minimum system information block (MSIB) scheduling, for example, location with respect to the sync raster frequency where sync signals are transmitted, numerology ( e.g., subcarrier spacing, symbol times, FFT sizes, etc.), and bandwidth; ¶ 30: common control sub-band (e.g., common search space PDCCH) carrying MSIB scheduling is symmetric around the DC, and common control sub-band ( e.g., common search space PDCCH) bandwidth and numerology may be signaled in the MIB). 

Regarding claims 30 and 52, Nilsson discloses 
wherein the common control message comprises one of a paging message, a SIB (System Information Block), or a RAR (Random Access Response) message (¶ [0032]: In the common search space, the PDCCH containing information to all or a group of terminals is transmitted (paging, system information etc)).

Regarding claims 31 and 53, Nilsson discloses 
wherein the scheduling information comprises one or more of a MCS (Modulation and Coding Scheme) of the common control message, a resource allocation of the common control message, or a number of symbols for the common control message (¶ [0022]: Information transmitted over the radio link to users can be broadly classified as control information (a.k.a., control messages) or user data ... Control information could include commands to control functions such as the transmitted power from a UE, signaling of resource blocks (RBs) within which information is to be received by the UE or transmitted from the UE and so on. Examples of control information include a physical downlink control channel (PDCCH) which for example carry scheduling information).

Regarding claims 33 and 55, Nilsson discloses 
wherein both the beamformed DL control channel and the beamformed DL data channel are associated with a shared DM (Demodulation)-RS (Reference Signal) (¶ [0017]: the RX node, typically a UE can use the same RX beamforming weights to receive the second signals and associated RS (such as a control or a data transmission DMRS) as the RX beamforming weights it used when it received a first signal (for example a measurement signal, e.g. CSI-RS) if the second RS is QCL with the first RS with respect to spatial; ¶ [0026]: Transmission of the physical downlink shared data channel (PDSCH) to LTE UEs, is using the RE in a RB pair that are not used for control messages).

Regarding claims 34 and 56, Nilsson discloses 
wherein the processing circuitry is further configured to (wherein the instructions, when executed, further cause the gNB to transmit for claim 56) determine configuration information (¶ [0095]: the search space candidates of the two parts are received in two different OFDM symbols in one subframe ... process 1100 further includes the UE receiving configuration information using a higher layer message ( e.g., a layer 3 message, such as radio resource control (RRC) message), wherein the configuration information configures the division of the search space) for the common control message (¶ [0022]: Information transmitted over the radio link to users can be broadly classified as control information (a.k.a., control messages) or user data ... Control information could include commands to control functions such as the transmitted power from a UE, signaling of resource blocks (RBs) within which information is to be received by the UE or transmitted from the UE and so on. Examples of control information include a physical downlink control channel (PDCCH) which for example carry scheduling based on one of a DCI (Downlink Control Information) message or higher layer signaling, wherein the configuration information for the common control message comprises one or more of a numerology for the common control message, a number of symbols within a slot for the common control message, or a number of slots for the common control message (¶ [0095]: the search space candidates of the two parts are received in two different OFDM symbols in one subframe ... process 1100 further includes the UE receiving configuration information using a higher layer message (e.g., a layer 3 message, such as radio resource control (RRC) message), wherein the configuration information configures the division of the search space).

Claims 35, 36, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2020/0221427 having provisional application No. 62/417,633) in view of Ly et al. (US 2018/0131487 having provisional application No. 62/417,993) as applied to claims 29 and 42, and further in view of Liu et al. (US 2020/0162212).

Regarding claims 35 and 43, Nilsson in view of Ly discloses all the subject matter of the claimed invention with the exception of wherein the beamformed DL control channel and the beamformed DL data channel are multiplexed together based on one or more of FDM (Frequency Division Multiplexing) or TDM (Time Division Multiplexing). Liu from the same or similar fields of endeavor discloses wherein the beamformed DL control channel and the beamformed DL data channel are multiplexed together based on one or more of FDM (Frequency Division Multiplexing) or TDM (Time Division Multiplexing) (¶ [0047]: The valid duration for the DCI configuration parameter indicates a duration in which the DCI configuration parameter is valid. The valid duration can be a number of symbols (for example, numerology specific) or a number of frames (for example numerology common). In an embodiment of the present disclosure, the values of the start of the valid duration can be an 

Regarding claims 36 and 44, Nilsson in view of Ly discloses all the subject matter of the claimed invention with the exception of wherein the beamformed DL control channel and the beamformed DL data channel are multiplexed together based on the FDM in a common symbol, based on one of a reference numerology or a numerology with a larger subcarrier spacing than the reference numerology. Liu from the same or similar fields of endeavor discloses wherein the beamformed DL control channel and the beamformed DL data channel are multiplexed together based on the FDM in a common symbol, based on one of a reference numerology or a numerology with a larger subcarrier spacing than the reference numerology (¶ [0047]: The valid duration for the DCI configuration parameter indicates a duration in which the DCI configuration parameter is valid. The valid duration can be a number of symbols (for example, numerology specific) or a number of frames (for example numerology common). In an embodiment of the present disclosure, the values of the start of the valid .

Claims 37, 38, 41, 45, 47, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2020/0221427 having provisional application No. 62/417,633) in view of Ly et al. (US 2018/0131487 having provisional application No. 62/417,993), Liu et al. (US 2020/0162212) as applied to claims 35 and 43, and further in view of Svedman et al. (US 2018/0109345).

Regarding claims 37 and 47, Nilsson in view Ly discloses all the subject matter of the claimed invention with the exception of wherein the one or more of the beamformed DL control channel or the beamformed DL data channel have the associated numerology. Liu from the same or similar fields of endeavor discloses wherein the one or more of the beamformed DL control channel or the beamformed DL data channel have the associated numerology (¶ [0047]: The valid duration for the DCI configuration parameter indicates a duration in which the DCI configuration parameter is valid. The valid 
Nilsson in view of Ly and Liu discloses all the subject matter of the claimed invention with the exception of wherein one or more of the beamformed DL control channel and the beamformed DL data channel are within a first SS (Synchronization Signal) burst comprising one or more SS blocks having an associated numerology. Svedman from the same or similar fields of endeavor discloses wherein one or more of the beamformed DL control channel and the beamformed DL data channel are within a first SS (Synchronization Signal) burst comprising one or more SS blocks having an associated numerology(¶ [0045]: In some embodiments the SS burst could be transmitted periodically, for example with a period of 40, 80 or 100 ms between DL SB burst transmissions, as illustrated in FIG. 2 (In embodiments with a finite number of SS bursts in an SS burst set, the SS burst set instead can be periodic as described here). A single DL SB, on the other hand, could consist of a small number of OFDM 

Regarding claims 38 and 48, Nilsson in view of Ly and Liu discloses all the subject matter of the claimed invention with the exception of wherein the one or more of the beamformed DL control channel or the beamformed DL data channel are associated with a first set of resources in the first SS burst, wherein the first set of resources is associated with a NR PBCH (Physical Broadcast Channel) in at least one additional SS burst. Svedman from the same or similar fields of endeavor discloses wherein the one or more of the beamformed DL control channel or the beamformed DL data channel are associated with a first set of resources in the first SS burst, wherein the first set of resources is associated with a NR PBCH (Physical Broadcast Channel) in at least one additional SS burst  (¶ [0038]: a DL SB may contain additional information or signals such as a physical layer broadcast channel (PBCH) as well as other types of signals; ¶ [0045]: the SS burst could be transmitted periodically, for example with a period of 40, 80 or 100 ms between DL SB burst transmissions, as illustrated in FIG. 2 (In embodiments with a finite number of SS bursts in an SS burst set, the SS burst set instead can be periodic as described here) ... A single DL SB, on the other hand, could consist of a small number of 

Regarding claims 41 and 50, Nilsson in view of Ly and Liu discloses all the subject matter of the claimed invention with the exception of wherein a slot index of the first SS burst is aligned with a PO (Paging Occasion). Liu from the same or similar fields of endeavor discloses wherein a slot index of the first SS burst is aligned with a PO (Paging Occasion) (¶ [0276]: When a system predefines a position of a time and frequency domain resource of the transmit antenna port (such as an SS block with index 3) and a mapping relationship between the time and frequency domain resource and the paging resource corresponding to the transmit antenna port (i.e., one paging resource within the PO such as a paging block (which is the SS block when a resource is multiplexed by the paging information and the SS) with index 3), the terminal may reduce paging reception times when the PO arrives, that is, the terminal only receives the paging information within the SS block corresponding to the preferred downlink transmit antenna port; ¶ [365]: As shown in Table 3, the SS burst sets with even indexes are multiplexed to transmit the paging information). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Nilsson in view of Ly and Liu by SS burst set with indexes aligned with Paging Occasion (PO) of Liu. The motivation would have been to perform a flexible DCI monitoring according to the DCI configuration parameter and thus it may support the DCI monitoring occasion change due to numerology and scheduling unit size (Liu abstract).

Regarding claim 45, Nilsson discloses 
wherein the processing circuitry is further configured to select a set of beamforming weights for the common control message  (¶ [0014]: In NR, it has been agreed to introduce QCL for spatial properties of the channel on top of those QCL parameters use for LTE; ¶ [0017]: the RX node, typically a UE can use the same RX beamforming weights to receive the second signals and associated RS (such as a control or a data transmission DMRS) as the RX beamforming weights it used when it received a first signal (for example a measurement signal, e.g. CSI-RS) if the second RS is QCL with the first RS with respect to spatial; ¶ [0018]: if the UE use two different spatial QCL parameters can indicate that the UE use two different RX beamforming weights parameters).
Nilsson in view of Ly and Liu discloses all the subject matter of the claimed invention with the exception of the common control message based at least in part on a one-to-one mapping between common control message resources and one of synchronization signals or a NR PBCH (Physical Broadcast Channel). Svedman from the same or similar fields of endeavor discloses the common control message based at least in part on a one-to-one mapping between common control message resources and one of synchronization signals or a NR PBCH (Physical Broadcast Channel) (¶ [0038]: a DL SB may contain additional information or signals such as a physical layer broadcast channel (PBCH) as well as other types of signals; ¶ [0045]: the SS burst could be transmitted periodically, for example with a period of 40, 80 or 100 ms between DL SB burst transmissions, as illustrated in FIG. 2 (In embodiments with a finite number of SS bursts in an SS burst set, the SS burst set instead can be periodic as described here) ... A single DL SB, on the other hand, could consist of a small number of OFDM symbols, for instance, 1, 2, 3 or 4 OFDM symbols). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2020/0221427 having provisional application No. 62/417,633) in view of Ly et al. (US 2018/0131487 having provisional application No. 62/417,993), Liu et al. (US 2020/0162212), and Svedman et al. (US 2018/0109345) as applied to claim 38, and further in view of Nam et al. (US 2018/0192383 having provisional application No. 62/442,237).

Regarding claim 39, Nilsson in view of Ly and Liu and Svedman discloses all the subject matter of the claimed invention with the exception of wherein the first set of resources comprises the scheduling information, wherein the scheduling information is associated with the common control message as one of same-slot scheduling or cross-slot scheduling. Nam from the same or similar fields of endeavor discloses wherein the first set of resources comprises the scheduling information, wherein the scheduling information is associated with the common control message as one of same-slot scheduling or cross-slot scheduling (page 11: The scheduling information payload transmitted on NR-PECH can be different for single-beam (the second set of carrier frequency) and multi-beam sweeping case (the first set). In both cases, some scheduling information may be pre-configured. For multi-beam sweeping case (the first set), PECH indicates necessary PDSCH scheduling information for RMSI. For single-beam case (the second set), PECH and PDCCH jointly indicate necessary PDSCH scheduling information for RMSI). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Nilsson in view of Ly and Liu and Svedman by transmitting NR-PBCH including scheduling information of Nam. The .

Claims 40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2020/0221427 having provisional application No. 62/417,633) in view of Ly et al. (US 2018/0131487 having provisional application No. 62/417,993), Liu et al. (US 2020/0162212), and Svedman et al. (US 2018/0109345) as applied to claims 38 and 47, and further in view of Chen et al. (US 2018/0084593 having provisional application No. 62/441,202).

Regarding claim 40, Nilsson in view of Ly, Liu, and Svedman discloses all the subject matter of the claimed invention with the exception of wherein the processing circuitry is further configured to determine a slot index of the first SS burst based on one of a predefined value or higher layer signaling. Chen from the same or similar fields of endeavor discloses wherein the processing circuitry is further configured to determine a slot index of the first SS burst based on one of a predefined value or higher layer signaling (page 29: a configuration index indicates at least one of number of bursts in a burst set, block index in a slot, and a slot number ... the UE will receive the configuration index indicating both the slot number and the SS block index in the slot by broadcast signaling, e.g., PBCH or TSS). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Nilsson in view of Ly, Liu, and Svedman by indicating slot number and the SS block index in the slog by broadcast signaling of Chen. The motivation would have been to code information on SS block ID and configuration number jointly (Chen page 29).
.
Regarding claim 49, Nilsson in view of Ly, Liu, and Svedman discloses all the subject matter of the claimed invention with the exception of wherein the processing circuitry is further configured to generate higher layer signaling indicating a slot index of the first SS burst. Chen from the same or similar fields of endeavor discloses wherein the processing circuitry is further configured to generate higher layer signaling indicating a slot index of the first SS burst (page 29: a configuration index indicates at least one of number of bursts in a burst set, block index in a slot, and a slot number ... the UE will receive the configuration index indicating both the slot number and the SS block index in the slot by broadcast signaling, e.g., PBCH or TSS). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Nilsson in view of Ly, Liu, and Svedman by indicating slot number and the SS block index in the slog by broadcast signaling of Chen. The motivation would have been to code information on SS block ID and configuration number jointly (Chen page 29).

Claims 46 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2020/0221427 having provisional application No. 62/417,633) in view of Ly et al. (US 2018/0131487 having provisional application No. 62/417,993) and Liu et al. (US 2020/0162212) as applied to claim 43, and further in view of Tirola et al. (US 2018/0097609 having provisional application No. 62/402,167).

Regarding claim 46, Nilsson discloses 
wherein the processing circuitry is configured to map the beamformed DL control channel and the beamformed DL data channel to a common symbol (message (¶ [0022]: Information transmitted over the radio link to users can be broadly classified as control information (a.k.a., control messages) or user data ... Control information could include commands to control functions such as the transmitted power from a UE, signaling of resource blocks (RBs) within .
Nilsson in view of Ly and Liu discloses all the subject matter of the claimed invention with the exception of wherein the processing circuitry is configured to map ...  to a common symbol based on a larger subcarrier spacing than a reference numerology. Tirola from the same or similar fields of endeavor discloses wherein the processing circuitry is configured to map ...  to a common symbol based on a larger subcarrier spacing than a reference numerology (page 6: The basic NR frame structure forms the boundary conditions for the UL control channel design ... An integer number of slots fit within one subframe duration (at least for subcarrier spacing that is larger than or equal the reference numerology). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Nilsson in view of Ly and Liu by forming the boundary conditions for the UL control channel design by setting an integer number of slots fit within one subframe duration (at least for subcarrier spacing that is larger than or equal the reference numerology of Tirola. The motivation would have been to facilitate to form the boundary conditions for the UL control channel design (Tirola page 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466